                            UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                  EASTERN DIVISION

DEADRICK TEAGUE, CHARSAE PERRY,     )
COREY M. ISLEY, ANTHONY HICKS,      )
ARCHIE HAYES, and JOYCE PERRY,      )
                                    )
            Plaintiffs,             )
                                    )                          No. 14 C 6950
       v.                           )
                                    )                          Judge Sara L. Ellis
ERIK A. MIEHLE, MATTHEW R.          )
BLOMSTRAND, JEFFREY T. SALVETTI,    )
ERICK P. SENG, ANTHONY J. JANNOTTA, )
BRIAN A. STORRIE, KEVIN L.          )
CARLQUIST, NICHOLAS A. CERVANTES, )
ADAM A. WALLACE, AARON M. DALY, )
JOSEPH E. LIPA, ANDREW N. DOERGE,   )
and CITY OF CHICAGO,                )
                                    )
            Defendants.             )

                                     OPINION AND ORDER

       After years of litigating alleged constitutional violations under 42 U.S.C. § 1983, the

parties reached a settlement on the eve of trial. On November 4, 2018, Plaintiffs Deadrick

Teague, Charsae Perry, Corey M. Isley, Anthony Hicks, Archie Hayes, and Joyce Perry provided

the Court with notice that they had accepted Defendants Erik A. Miehle, Matthew R.

Blomstrand, Jeffrey T. Salvetti, Erick P. Seng, Anthony J. Jannotta, Brian A. Storrie, Kevin L.

Carlquist, Nicholas A. Cervantes, Adam A. Wallace, Aaron M. Daly, Joseph E. Lipa, Andrew N.

Doerge, and City of Chicago’s Offer of Judgment. Pursuant to the Offer of Judgment, the City

agreed to pay Plaintiffs a total of $60,006, with attorneys’ fees and costs for each Plaintiff

capped at $39,994. In their fee petition and bill of costs, Plaintiffs request that the Court grant

them the full amount they could recover, which is $239,964. After review of Plaintiffs’ petition

and Defendants’ objections, the Court finds reasonable an award of $239,964 in attorneys’ fees
and costs. Having resolved the attorneys’ fees and costs issue, the Court terminates this civil

case.

                                      LEGAL STANDARD

        The Court may, in its discretion, award reasonable attorneys’ fees to a prevailing party in

a § 1983 action. 42 U.S.C. § 1988(b). In deciding a reasonable award of attorneys’ fees, the

Court begins by calculating the lodestar amount. Johnson v. GDF, Inc., 668 F.3d 927, 929 (7th

Cir. 2012). The Court calculates the lodestar amount by multiplying the hours reasonably

expended by the plaintiff’s attorneys by their reasonable hourly rates. Id. The Court may then

adjust the lodestar amount depending on a variety of factors, including the degree of success, the

novelty and difficulty of the issues, awards in similar cases, and the relationship between the

lodestar amount and the damages awarded. Hensley v. Eckerhart, 461 U.S. 424, 430 n.3, 434,

103 S. Ct. 1933, 76 L Ed. 2d 40 (1983). “A plaintiff who achieves ‘excellent results’ should

receive the entire lodestar, but where ‘a plaintiff has achieved only partial or limited success,’ the

lodestar ‘may be an excessive amount.’” Montanez v. Simon, 755 F.3d 547, 556 (7th Cir. 2014)

(quoting Hensley, 461 U.S. at 435–36).

        Federal Rule of Civil Procedure 54(d) provides that unless a federal statute, the Federal

Rules, or the Court provides otherwise, the prevailing party in litigation should receive its costs.

Pursuant to 28 U.S.C. § 1920, the Court may tax as costs certain fees, including those for

“transcripts necessarily obtained for use in the case” and “for exemplification and the costs of

making copies of any materials where the copies are necessarily obtained for use in the case.”

The prevailing party is presumptively entitled to costs. Beamon v. Marshall & Ilsley Trust Co.,

411 F.3d 854, 864 (7th Cir. 2005). The prevailing party maintains the burden of establishing that

the potentially recoverable costs it incurred were reasonable and necessary. Trs. of Chi.



                                                  2
Plastering Inst. Pension Trust v. Cork Plastering Co., 570 F.3d 890, 906 (7th Cir. 2009). If the

prevailing party satisfies that burden, the losing party bears the burden of showing that the costs

are inappropriate. Beamon, 411 F.3d at 864. The Court enjoys “wide discretion in determining

and awarding reasonable costs.” Northbrook Excess & Surplus Ins. Co. v. Procter & Gamble

Co., 924 F.2d 633, 642 (7th Cir. 1991).

                                           ANALYSIS

I.     Costs

       Plaintiffs seek costs of $13,355.49. As discussed above, the prevailing party is

presumptively entitled to recoverable costs, but bears the burden of showing that those costs

were reasonable and necessary. Beamon, 411 F.3d at 864; Chi. Plastering Inst. Pension Trust,

570 F.3d at 906. Only the costs listed in 28 U.S.C. § 1920 are recoverable—these include fees of

the clerk, fees for transcripts necessarily obtained for use in the case, and docket fees. 28 U.S.C.

§ 1920. Defendants specifically challenge $170 in costs related to a trial subpoena for potential

witness Edward D. Lewis and Plaintiffs’ per-page copy cost of $0.25. The Court examines each

category of claimed costs in turn.

       A.      Fees of the Clerk

       Plaintiffs seek $400.00 for fees for the clerk. The $400.00 docketing fee for the

complaint is authorized by statute and therefore recoverable. See 28 U.S.C. § 1920(1).

       B.      Fees for Service of Summons and Subpoena

       Plaintiffs seek $250.00 for serving two witnesses subpoenas through a process server for

the February 12, 2018 trial date. Defendants object to the cost for one of those witnesses—

Edward D. Lewis, who they argue could not have testified in light of the fact that Plaintiffs failed

to disclose him in their Rule 26(a) disclosures. Plaintiffs respond that they subpoenaed Lewis as



                                                 3
a potential rebuttal witness, after Defendants disclosed Teague’s gang arrest contact card and

before the Court ruled that the parties could not discuss the gang arrest contact card at trial. The

Court finds this reasonable—Plaintiffs may recover the costs for service of subpoenas.

         C.     Transcripts

         Plaintiffs seek $11,790.23 for transcripts obtained for use in the case. Defendants do not

object to these costs, and such costs are authorized under § 1920(2). Plaintiffs may recover these

costs.

         D.     Witness Fees

         Plaintiffs seek $135.00 in witness fees. Again, Defendants object to the witness fee for

Lewis. As discussed above, the Court finds this witness reasonable and declines to deduct from

Plaintiffs’ awarded costs on this basis.

         E.     Fees and Disbursements for Printing

         Plaintiffs seek $719.65 in copying costs. Defendants argue that Plaintiffs $0.25 per page

rate is unreasonable and request that the Court substitute a $0.10 per page rate instead. “Courts

in this District have regularly found that photocopying rates between $0.10 and $0.20 per page

are reasonable for purposes of Section 1920(4).” Hilmann v. City of Chicago, No. 04 C 6671,

2017 WL 3521098, at *12 (N.D. Ill. Aug. 16, 2017); Chapman v. Wagener Equities, Inc., No.

09-CV-07299, 2017 WL 2973420, at *2 (N.D. Ill. July 12, 2017). The Court reduces Plaintiffs’

awarded copying costs from $719.65 1 to $577.40, to reflect a copying cost per page of $0.20,

with the exception of the color printing for exhibits, which the Court finds reasonable.




1
 In their response, Defendants use the costs for Plaintiffs’ deposition and transcript fees rather than
copying costs. The Court presumes this was an error.
                                                      4
       F.      Other Costs

       Plaintiffs seek $60.61 in “other costs,” specifically $31.70 for general postage and $28.91

for copies of three criminal court files for Deadrick Teague. Section 1920 authorizes copying

costs, and the Court finds it reasonable that Plaintiffs would seek copies of Deadrick Teague’s

past criminal files, given his role as the main plaintiff and one of the central witnesses in the

case. In addition, the Seventh Circuit “has construed section 1920 to include amounts spent on

filing fees, postage, telephone calls and delivery charges.” Tchemkou, 517 F.3d 506, 512 (7th

Cir. 2008). Defendants have no objection; the Court allows these costs.

       G.      Total Costs Awarded

       Plaintiffs are therefore entitled to $13,213.24 in costs.

II.    Lodestar

       A.      Attorney Billing Rates

       “A reasonable hourly rate is based on the local market rate for the attorney’s services,”

with “[t]he best evidence of the market rate . . . the amount the attorney actually bills for similar

work.” Montanez, 755 F.3d at 553. If not available, then the Court “may rely on evidence of

rates charged by similarly experienced attorneys in the community and evidence of rates set for

the attorney in similar cases.” Id. “The fee applicant bears the burden of ‘producing satisfactory

evidence—in addition to the attorney’s own affidavits—that the requested rates are in line with

those prevailing in the community.’” Pickett v. Sheridan Health Care Ctr., 664 F.3d 632, 640

(7th Cir. 2011) (quoting Blum v. Stenson, 465 U.S. 886, 895 n.11, 104 S. Ct. 1541, 79 L. Ed. 2d

891 (1984)). “If the fee applicant satisfies this burden, the burden shifts to the other party to

offer evidence that sets forth ‘a good reason why a lower rate is essential.’” Id. (quoting People

Who Care v. Rockford Bd. of Educ., 90 F.3d 1307, 1313 (7th Cir. 1996)). If the fee applicant



                                                  5
does not satisfy its evidentiary burden, then “the district court can independently determine the

appropriate rate.” Montanez, 755 F.3d at 553.

       Defendants dispute all of Plaintiffs’ requested rates. The Court examines each requested

rate to determine the appropriate hourly rate for Plaintiffs’ attorneys and paralegals.

               1.      Irene K. Dymkar

       Plaintiffs request $495 per hour for Dymkar’s work. In support of their request, they

submit Dymkar’s affidavit, as well as affidavits from attorneys Jeffrey S. Neslund and Janine

Hoft, and they cite Dymkar’s fees in recent cases as well as a number of cases they believe are

comparable. Neslund and Hoff, who have been practicing law for approximately twenty-five

and thirty-five years, respectively, both attest that they believe Dymkar’s requested rate is

reasonable and provide examples of the rates other attorneys received for similar types of work.

See Doc. 233-19; Doc. 233-20. Neslund received a rate of $425 per hour in 2014, and Hoff is

aware of civil rights attorneys receiving rates as high as $575 per hour. Id.

       Dymkar has been a trial attorney for more than forty years. Recently, courts have

awarded her rates as high as $475 per hour. See Wilbon v. Plovanich, No. 12 C 1132, 2019 WL

417309, at *2 (N.D. Ill. Feb. 1, 2019) (setting Dymkar’s rate at $475 per hour); Wilson v.

Baptiste, No. 13 CV 7845, Doc. 286 at 4 (N.D. Ill. July 13, 2017) (setting Dymkar’s rate at $465

per hour); Nelson v. Lis, No. 09 C 883, 2017 WL 1151055, at *4 (N.D. Ill. Mar. 28, 2017)

(setting Dymkar’s rate at $465 per hour). Plaintiffs also cite to two recent settlements where

they argue Dymkar received a rate of $495 per hour. See Hadnott v. Kelly, 07 C 6754, Doc. 593

at 4–6 (N.D. Ill. Nov. 5, 2015); Armstrong v. Maloney, 08 C 4398, Doc. 441 at 2 (N.D. Ill. Nov.

16, 2014). “However, both settlements included a lump sum for attorneys’ fees rather than an




                                                  6
itemization of hourly fees.” Wilbon, 2019 WL 417306, at *1 n.2 (referring to the same two

settlements).

       Defendants argue that the Court should set Dymkar’s rate at $425 per hour, based on the

rate another court in this district used in Baker v. Ghidotti (Baker II), No. 11 C 4197, 2018 WL

1610263, at *2 (N.D. Ill. Apr. 3, 2018). Defendants filed their response before Wilbon, which

dispenses of their argument that Baker is the closest indicator of her present market rate. But

even without consideration of Wilbon, Baker II is not the most recent snapshot of Dymkar’s rate.

Although the court issued Baker II in April 2018, it actually determined Dymkar’s rate in April

2015—the court issued Baker II in light of remand from the Seventh Circuit on an issue

unrelated to Dymkar’s rate. See id. at *1; Baker v. Ghidotti (Baker I), No. 11 C 4197, 2015 WL

1888004, at *3 (N.D. Ill. Apr. 24, 2015), vacated in part, aff’d in part sub nom. Baker v.

Lindgren, 856 F.3d 498, 500 (7th Cir. 2017). Wilson and Nelson both provide more recent

analysis regarding the appropriate fee for Dymkar—in fact, the Nelson court took the Baker

court’s analysis into account when deciding Dymkar’s appropriate rate. Nelson, 2017 WL

1151055 at *3.

         Wilbon determined a reasonable rate for Dymkar based upon her experience level and

rates set by earlier courts. Based on Dymkar’s level of experience and, most importantly, the

recent rates set by other courts in this district, the Court finds a rate of $475 per hour appropriate.

                 2.    Shamoyita M. DasGupta

       Plaintiffs request $260 per hour for DasGupta’s work. DasGupta has been practicing for

four years. In Wilbon, Baker, Wilson, and Nelson, the courts all set her rate at $230 per hour.

See Wilbon, 2019 WL 417306 at *2; Baker II, 2018 WL 1610263 at *2; Wilson, Doc. 286 at 4;




                                                   7
Nelson, 2017 WL 1151055 at *4. 2 Plaintiffs argue that DasGupta has gained considerable

experience 3 since the court first set her rate at $230, including serving as a trial attorney in four

trials (and examining witnesses in some of those trials). 4 Defendants object to the rate increase,

arguing that Court should apply the rate recently set at $230 in Baker II.

        Although DasGupta has gained experience since her rate was first set in 2017, another

court in this district very recently decided that $230 per hour was appropriate, and DasGupta has

not offered “any direct evidence of fee awards of $260 per hour for lawyers with similar

experience.” Wilbon, 2019 WL 417306 at *2. Thus, the Court finds a rate of $230 per hour

appropriate for DasGupta.

                3.       Daniel H. Regenscheit

        As with DasGupta, Plaintiffs request $260 per hour for Regenscheit’s work post

admission to the bar. Regenscheit has less experience than DasGupta, and recent courts have

also set his rate at $230. See Wilbon, 2019 WL 417306 at *2; Baker II, 2018 WL 1610263 at *2.

The Court finds $230 to be an appropriate rate for Regenscheit.

                4.       Paralegals

        Finally, Plaintiffs request $135 per hour for paralegal work, as well as Regenschiet’s

work prior to passing the bar. They note that Wilson, Nelson, and Baker I all set the rate for

paralegals at $125 per hour and contend that the passage of time merits an increase in rate.


2
 Unlike Dymkar, the Baker court did not set a rate for DasGupta in its initial 2015 decision, and so it
completed its analysis of the proper rate for her in 2018. Baker II, 2018 WL 1610263 at *2.
3
 Plaintiffs argue that DasGupta has three additional years of experience, but reviewing the relevant dates
proves otherwise—the Nelson court decided her rate in April 2017, and so it appears she has gained two
years of experience.
4
  Although Plaintiffs state she examined witnesses in three of the trials, DasGupta’s affidavit only
references examining witnesses in two. See Doc. 233-21 ¶ 6.


                                                     8
Defendants object to the increase, arguing that the cases that Plaintiffs cite establish a market rate

of $125 per hour. In addition, Defendants argue that the rate for Regenscheit before he passed

the bar should be $100, citing other cases where courts have awarded $100 per hour rates to law

clerks. See, e.g., Adamik v. Motyka, No. 12 C 3810, 2018 WL 3574751, at *5 (N.D. Ill. June 25,

2018).

         Again, Plaintiffs have not identified direct evidence of fee awards of $135 per hour for

paralegals. Wilbon considered this exact issue weeks ago and decided that a rate of $125 per

hour was reasonable. 2019 WL 417306 at *2. Accordingly, the Court finds $125 per hour to be

a reasonable rate for the paralegals who worked on this case. The Court is unpersuaded by

Defendants’ argument that it should award a lower rate for Regenscheit’s work prior to passing

the bar—other courts in the district have found it reasonable to award the same $125 per hour

rate it awarded to paralegals to Regenscheit for his work prior to passing the bar. See id.; Baker

II, 2018 WL 1610263 at *2. The Court agrees and awards Regenschiet the same $125 per hour

rate for his work prior to passing the bar.

         B.     Hours Expended

         Defendants also object to time entries in Plaintiffs’ billing records used to calculate the

lodestar. Defendants object to specific time entries on the basis that they are vague, duplicative,

excessive, clerical tasks that should be either stricken or billed at lower rates, and unreasonable.

The Court addresses each of these arguments in turn.

                1.      Vague Time Entries

         Defendants object to a number of Plaintiffs’ billing entries on the basis that they are

vague, provide insufficient documentation, or contain block billing. Upon review of Defendants’

chart of objections, attached as Exhibit F to their response, the Court has been unable to find any



                                                   9
specific objection on the basis of block billing, and so it overrules Defendants’ objection

regarding block billing.

       If a party claims hours that are vague or inadequately documented, the Court “may either

strike the problematic entries or (in recognition of the impracticalities of requiring courts to do

an item-by-item accounting) reduce the proposed fee by a reasonable percentage.” Harper v.

City of Chicago Heights, 223 F.3d 593, 605 (7th Cir. 2000). Many of Defendants’ objections on

this ground center on entries along the lines of “prepare for deposition”—Defendants complain

that Plaintiffs do not specify which deposition. Within the context of the rest of Plaintiffs’

billing statements, however, the deposition for which Plaintiffs’ attorneys prepared becomes

obvious—those entries are within a few days of a specific deposition. Other vagueness

objections include that Plaintiffs have not specified enough which documents or issues they are

reviewing, drafting, or researching (e.g., for the entry “review court order,” Defendants object

that Plaintiffs do not specify which order) and that Plaintiffs do not detail the reasons for

communications with attorneys unrelated to this case (e.g., Dymkar’s entry on 7/29/215: “Draft

email to attorney T Hamilton”). Plaintiffs respond that these objections seek a level of

specificity that Defendants themselves do not use in their own billing records for this case and

that some of these entries are redacted to protect attorney/client privilege and work product.

Plaintiffs do not specify which entries are redacted for privilege, so the Court cannot evaluate

that argument, but the Court agrees that Defendants seek to hold Plaintiffs to a higher standard

than they hold themselves. Defendants’ billed hours are not a necessary part of the fee petition,

but rather a benchmark to allow the Court to consider reasonableness. See Adamik, 2018 WL

3574751 at *7 (finding it “unpersuasive for defendants to cavil at plaintiffs’ division of labor as

purportedly overlapping and inefficient, when defendants’ own expenditure of time cannot be



                                                 10
evaluated for comparative purposes because they do not account for their own time at all”

(internal quotation marks omitted)). However, Plaintiffs’ entries regarding communication with

other attorneys are not sufficiently detailed for the Court to determine whether such time was

reasonable and necessary to the litigation, and so the Court will not allow fees for those entries. 5

                2.      Duplicative or Excessive Billing

        Additionally, Defendants argue that some of Plaintiffs’ time entries are excessive and that

Plaintiffs’ attorneys double-billed, performing the same tasks needlessly.

        First, regarding Defendants’ objections that some of Plaintiffs’ time entries are excessive,

the Court finds that some of Defendants’ objections are valid. For example, Dymkar’s time

entry for a meet and confer with opposing counsel on February 12, 2016 is 2.7 hours, while

Defendants’ counsel Kenneth Battle’s corresponding entry is only 2.3 hours. See Doc. 233-17 at

47. Plaintiffs do not provide any explanation for the discrepancy. However, many of

Defendants’ objections do not hold up upon closer review—for example, Defendants object to

Dymkar’s 0.9 hour time entry on February 18, 2016 for a phone call with Battle where it is

impossible to tell how much time Battle spent on the phone call because he block billed. See id.

at 48. They also object to Dymkar’s 0.7 hour entry on April 26, 2017 for a conference with

DasGupta on the basis that the corresponding entry by DasGupta reflects less time, but DasGupta

5
  These entries are, for Dymkar: 7/29/15 (0.1 hours drafting email to attorney T. Hamilton); 7/29/15 (0.1
hours reviewing email from attorney K. Turkcan); 7/30/15 (0.1 hours reviewing email from A. Kaliski to
attorney K. Turkcan); 7/31/15 (0.1 hours reviewing email from attorney K. Turkcan); 8/1/15 (0.1 hours
reviewing email from attorney K. Turkcan); 8/3/15 (0.1 hours on email to attorney K. Turkcan); 8/3/15
(0.1 hours reviewing email from A. Kaliski to attorney K. Turkcan); 8/3/15 (0.1 hours reviewing email
from attorney K. Turkcan); 8/4/15 (0.3 hours drafting email to attorney K. Turkcan); 8/1/15 (0.2 hours
reviewing email from attorney K. Turkcan); 8/18/15 (0.2 hours on telephone conference with attorney K.
Turkcan); 10/27/15 (0.5 hours on letter to attorney with confidential information); 2/12/18 (0.5 hours
consulting with attorney S. Rauscher); 10/12/18 (0.6 hours consulting via telephone with attorney R.
Dvoark); 10/12/18 (0.7 hours consulting via telephone with attorney M. Armour); 10/27/18 (0.8 hours
drafting email to K. Flaxman); and 10/28/18 (0.2 hours reviewing email from K. Flaxman). For
DasGupta: 1/16/18 (0.1 hours leaving voicemail for technician Alexander Zeier); and 1/17/18 (0.1 hours
on telephone conference with technician Alexander Zeier). For Regenscheit: 10/29/18 (0.8 hours on
“University Bluhm Legal Clinic”).
                                                   11
actually has two entries on that day for conferences with Dymkar, and the second entry matches

up with Dymkar’s entry. See Doc. 233-11 at 5. For Plaintiffs’ time entries where corresponding

entries reveal less time spent on the same activity, the Court will reduce the time billed to the

time billed in the corresponding entry. 6 Defendants also object to certain other entries as

excessive, such as time spent reviewing court orders, reviewing photographs and videos relevant

to the case, and drafting motions in limine. With the exception of a few additional entries, 7 the

Court finds these entries reasonable.

        Second, Defendants object to duplicative tasks, including internal strategy meetings.

Plaintiffs respond that its attorneys’ time spent on “intra-team communications” is compensable

and necessary work. “The practice of law often, indeed usually, involves significant periods of

consultation among counsel. Talking through a set of authorities or seeking advice on a vexing

problem is often significantly more efficient than one attorney’s trying to wade through the issue

alone.” Tchemkou, 517 F.3d at 511–12. Here, Defendants identify 15.6 hours of time entries for

DasGupta and 4.6 hours of time entries for Regenscheit that were spent in internal conference

with each other and Dymkar. 20 hours of internal conferences over the course of three years of

litigation is reasonable—and the Court notes that Defendants’ counsel also spent time in internal

conferences discussing the case. See, e.g., Doc. 233-17 at 158–61 (on 10/30/18 and 10/31/18,

three of Defendants’ attorneys each billed 2.2 hours in internal strategy meetings). The same

logic applies to Defendants’ other duplicative objections—Defendants cannot reasonably object

to Plaintiffs’ having multiple attorneys present at various court hearings, conferences with


6
 These entries are, for Dymkar: 2/12/16 (2.7 hours reduced to 2.3 hours for meet and confer with K.
Battle and A. Schumann); 7/25/16 (0.3 hours reduced to 0.1 hours for conference with S. DasGupta).
7
  These entries are paralegal Amy Kaliski’s entry on 6/29/15 (0.6 hours reduced to 0.2 hours for attempts
to contact clients) and paralegal Angela Zaroff’s entry on 7/1/15 (1.0 hours reduced to 0.1 hours for
leaving a voicemail for client).
                                                   12
opposing counsel, and depositions where they often had three attorneys attending such matters as

well. “Use of one or more lawyer[s] is a common practice, primarily because it often results in

more efficient distribution of work.” Gatreaux v. Chicago Housing Auth., 491 F.3d 649, 661

(7th Cir. 2007). The entries that Defendants object to as duplicative are reasonable, and the

Court declines to adjust them.

               3.      Administrative and Clerical Work

       Defendants also ask the Court to deduct time spent on administrative or clerical tasks.

Plaintiffs cannot recover time spent by its attorneys and paralegals on “tasks that would not

normally be billed to a paying client,” as well as “on tasks that are easily delegable to non-

professional assistance.” Spegon v. Catholic Bishop of Chicago, 175 F.3d 544, 553 (7th Cir.

1999) (quoting Halderman v. Pennhurst State Sch. & Hosp., 49 F.3d 939, 942 (3d Cir. 1995)).

Therefore, time attorneys and paralegals spent “organizing file folders, preparing document[s],

copying documents, assembling filings, electronically filing documents, sending materials,

docketing or ‘logging’ case events into an internal case tracking system, and telephoning court

reporters” is not compensable. Delgado v. Vill. of Rosemont, No. 03 C 7050, 2006 WL 3147695,

at *2 (N.D. Ill. Oct. 31, 2006). On the other hand, time paralegals spent on “factual

investigation, conducting legal research, summarizing depositions, checking citations, compiling

statistical and financial data, preparing court documents, serving processes, and discussing the

case with attorneys” is “sufficiently complex to justify the efforts of a paralegal.” Id.

       Defendants list time entries from Dymkar, DasGupta, and Regenscheit that they believe

are purely administrative and that the Court should stricke altogether in Exhibit G to their

response, and time entries from Dymkar, DasGupta, and Regenscheit that they believe should be




                                                 13
billed at a paralegal rate in Exhibit H to their response. 8 See Doc. 235 at 52–61. The Court

agrees that tasks such as downloading court orders and updating calendars are administrative

tasks that Plaintiffs’ counsel should absorb as overhead into the attorneys’ billing rates. The

Court will reduce Dymkar’s hours by 0.4 hours, DasGupta’s hours by 1.1 hours, and

Regenscheit’s hours by 0.2 hours. Similarly, the Court strikes DasGupta’s hours downloading,

scanning, and reviewing documents from a private investigator (0.2 hours). Additionally, the

Court discounts Dymkar’s time corresponding with this Court’s courtroom deputy (0.1 hours)

and reviewing change of address and updating files (0.1 hours), DasGupta’s time updating a

chart of depositions ordered and received (1.7 hours), and Regenscheit’s time reviewing returned

mail (0.1 hours).

        The Court also agrees that some of Plaintiffs’ attorneys’ time entries reflect tasks that

should have been completed by a paralegal. 9 These include time preparing exhibits, drafting and

filing affidavits of service and change of address, preparing documents, drafting cover sheets and

notices, and summarizing depositions. However, time spent drafting subpoenas, drafting FOIA

requests, communicating with clients and witnesses, analyzing and selecting which documents to

use as exhibits, and drafting a retainer agreement are all reasonably billed at attorney rates. With

this in mind, after review of Defendants’ objections in Exhibits G and H, the Court will further

reduce Dymkar’s hours by 17.1, DasGupta’s hours by 3, and Regenscheit’s hours by 0.2, and bill

those hours at their paralegals’ rate. Overall, as a result of work that Plaintiffs’ counsel should

have billed at paralegal rates and work that they should have absorbed into attorneys’ overhead,

8
  Plaintiffs ask that the Court strike these objections on the basis that they are indecipherable. Although
the exhibits are frustrating to read, it is reasonably clear that some malfunction caused Defendants’
spreadsheets to omit the letters “i” and “l.” The Court is able to understand Defendants’ objections, and
so it will consider the objections on the merits.
9
  The Court notes that Defendants double-counted some hours by putting the entries they already
recommended be stricken in their chart of attorney hours that they believe should be billed at a paralegal
rate. The Court only counted those entries in its analysis once.
                                                     14
the Court reduces Dymkar’s hours by 17.7, DasGupta’s hours by 6, and Regenscheit’s hours by

0.5.

               4.      Unreasonable Issues

       Defendants further challenge Plaintiffs’ billing records to the extent that they include

entries for time spent on “unreasonable issues created by themselves.” The bulk of these

objections focus on time spent on tasks related to the parties’ cross-motions for summary

judgment. The Court ultimately did not allow either side to file a motion for summary judgment

due to both parties’ repeated failure to adhere to this Court’s summary judgment procedures.

Defendants also object to time spent working on Plaintiffs’ motions to compel and for sanctions

(which the Court denied), preparing for a settlement conference that ultimately did not occur,

researching claims that Defendants argue ultimately would have been dismissed, and

communicating with witnesses who were not disclosed or who Defendants claim would not be

able to testify at trial. Essentially, Defendants argue that Plaintiffs’ time spent on these

unsuccessful arguments and motions was unreasonable and thus Plaintiffs should not be able to

recover attorneys’ fees for that time.

       “[A] losing argument in support of a fully successful claim for relief is fully compensable

time.” Jaffee v. Redmond, 142 F.3d 409, 414 (7th Cir. 1998) (internal quotation marks omitted).

“‘[T]he touchstone in such a case is not whether a particular argument was successful, but rather

whether it was reasonable.’” Bellamy v. City of Chicago, No. 15 C 02678, 2017 WL 3675729, at

*13 (N.D. Ill. Aug. 25, 2017) (quoting Jaffee, 142 F.3d at 414). Defendants spend their

argument in this section debating whether Plaintiffs’ attorneys were reasonable in spending the

amount of time they did litigating the issues surrounding contact cards. But Defendants’

argument is that Plaintiffs continuing to make the contact cards an issue after the Court’s ruling



                                                  15
on the motion for sanctions was unreasonable, not that the motion for sanctions itself was

unreasonable. After reviewing Defendants’ objections, the Court cannot conclude that any of the

objected-to time entries were patently unreasonable. Both sides were unsuccessful at complying

with this Court’s summary judgment procedures, and the Court notes that Defendants still paid

their attorneys for the time that they spent on the matter. While the settlement conference,

communications with witnesses whom Plaintiffs did not ultimately use, and the motion to

compel did not ultimately prove successful, all of these actions drove the case forward. Finally,

with regard to claims that Defendants argue would have ultimately been dismissed, such an issue

is not properly before the Court because the parties settled all of the claims. The Court never

decided whether to dismiss those claims, and so it cannot find that such claims are unreasonable.

       The only other type of entry that Defendants object to as “unnecessary” are entries for

internal communications where the other person involved in the internal communication does not

have a corresponding time entry. These objections are ironic in light of Defendants’ objections

that Plaintiffs’ attorneys’ time spent in internal conferences is duplicative. The fact that

Plaintiffs did not submit Dymkar’s time entries for all of her conferences with DasGupta or

Regenscheit does not mean that those conferences did not happen or that the time entry was

unnecessary or excessive. The Court will not reduce Plaintiffs’ hours on the basis of this

objection.




                                                 16
          C.      Modified Lodestar

          In summary, taking into account the modified rates and above detailed exclusions, the

lodestar amount is $384,761.50. The following table summarizes the Court’s calculations:

                                    Deductions from Total Hours
                                    Vague          Excessive         Clerical   Unreasonable
          Attorney/Paralegal                        Billing           Work        Billing
       Irene K. Dymkar                      4.0                0.6         17.7           0.0
       Shamoyita M. DasGupta                0.2                0.0          6.0           0.0
       Daniel H. Regenschiet
       (post bar)                           0.8                0.0          0.5             0.0
       Daniel H. Regenschiet
       (pre bar)                            0.0                0.0         0.0              0.0
       Amy Kaliski                          0.0                0.4         0.0              0.0
       Abigail Means                        0.0                0.0         0.0              0.0
       Angela Zaroff                        0.0                0.9         0.0              0.0
       Total                                5.0                1.9        24.2              0.0


                                         Modified Lodestar
                                          Total Hours
                                             After         Modified
                  Attorney/Paralegal      Deductions        Rate           Lodestar
               Irene K. Dymkar                   583.1         $475        $276,972.50
               Shamoyita M. DasGupta             359.7         $230         $82,731.00
               Daniel H. Regenschiet
               (post bar)                          64.6          $230       $14,858.00
               Daniel H. Regenschiet
               (pre bar)                            6.5          $125          $812.50
               Amy Kaliski                         39.5          $125        $4,937.50
               Abigail Means                        6.5          $125          $812.50
               Angela Zaroff                        8.8          $125        $1,100.00
               Paralegal Work by Attys             20.3          $125         2,537.50
               Total                                                       $384,761.50




III.      Adjustment to the Lodestar
                                                  17
       Having calculated the lodestar amount, the Court must determine whether that amount

should be adjusted upward or downward. Hensley, 461 U.S. at 430 n.3. Although the Court

takes into account a number of considerations, “the most critical factor is the degree of success

obtained.” Id. at 436. “A plaintiff who achieves ‘excellent results’ should receive the entire

lodestar, but where ‘a plaintiff has achieved only partial or limited success,’ the lodestar ‘may be

an excessive amount.’” Montanez, 755 F.3d at 556 (quoting Hensley, 461 U.S. at 435–36). The

Court can measure the degree of Plaintiffs’ success by considering the amount of the damages

obtained compared to the recovery Plaintiffs sought: “[t]he trial judge is in a better position to

assess whether the unsuccessful claims were important or trivial; whether [the] judgment is a

spectacular success, a dismal failure, or something in between; and whether the plaintiff’s

lawyers would have spent substantially less time on the case had they been more realistic.” Id. at

557; Anderson v. AB Painting & Sandblasting Inc., 578 F.3d 542, 546 (7th Cir. 2009) (“[A] fee

request that dwarfs the damages award might raise a red flag[.]”); Spegon, 175 F.3d at 558

(“[A]lthough the fee award need not be proportionate to the amount of damages a plaintiff

actually recovers, it is a factor that a court should consider when contemplating a reduction of

the modified lodestar amount.”).

       Here, Plaintiffs argue that they achieved excellent results because they prevailed on all of

their claims and obtained $60,006.00 in damages. Plaintiffs note that the number of successful

claims in this case (when counting each claim per plaintiff separately) totals 608. In addition,

Plaintiffs note that this case was intensely litigated and involved unusual aspects that required

labor-intensive work, particularly given the number of witnesses involved, the lack of

documentation regarding the incident, and various discovery disputes between the parties. In




                                                 18
light of this, Plaintiffs ask that the Court award the total amount possible under the offer of

judgment: $239,964.00.

       Defendants respond that Plaintiffs only received about $98.70 per successful claim, and

that Plaintiffs’ attorneys’ fees are excessive in light of the damages Plaintiffs obtained.

According to Defendants, when compared to Plaintiffs’ original demand, their recovery can only

be considered a partial success. In addition, Defendants argue that Plaintiffs’ refusal to issue a

settlement demand until January 2018 should result in a significant reduction of recoverable fees.

Defendants request that the Court limit Plaintiffs’ attorneys’ fees to $39,994.00.

       Both parties dedicate considerable portions of their briefs to criticizing the other’s

conduct in the preparation of this petition. The parties are correct that this conduct is

representative of each other’s conduct throughout the case—rather than working together to find

reasonable solutions, each side escalated and battled even small issues to the point that they

could not even cooperate enough to draft a statement of agreed facts for summary judgment.

Given the relatively low amount of quantifiable damages and labor-intensive requirements of

litigating a case with so many witnesses and so little documentation, this is a case that should

have settled years before it did. Instead, the attorneys in this case litigated it for over four years

and billed over $660,000 in fees. And, although each side attempts to portray the other as the

sole reason this case did not settle earlier, review of the transcripts from the parties’ appearances

before Judge Gilbert regarding their referral for a settlement conference shows a lack of

cooperation from both sides.

       However, given the relatively low amount of quantifiable damages and the fact that the

settlement was somewhat close to Plaintiffs’ initial settlement demand, Plaintiffs did obtain

comparitively good results. In addition, Plaintiffs are certainly not the only side responsible for



                                                  19
the delay in settlement in this case. The cap on Plaintiffs’ attorneys’ fees, in light of the Court’s

$13,213.24 fee award, is $226,750.76, which is approximately 58.9% of the lodestar. The Court

finds that a 41% reduction of the lodestar properly reflects the degree of success achieved by

Plaintiffs and the fact that both sides share the blame for the delay in settlement. Looking to the

Defendants’ bills, which the Court considers as a benchmark for reasonableness, Defendants’

attorneys billed at least $276,614.90 on this case, despite the fact that their highest rates were

significantly lower than Dymkar’s. A plaintiff’s attorney typically charges higher rates in cases

like these (due to the risk that if they do not recover, they will not be paid). Moreover, plaintiffs

bear the burden of proof and therefore often expend more time on a case than defendants. See

Delgado, 2009 WL 211862, at *5 (“[M]any courts have remarked that usually a plaintiff, who

has to carry the burden of proof, spends a great deal more time on litigation than a defendant.”

(alterations omitted) (internal quotation marked omitted)). A reduction to $226,750.76 still

brings Plaintiffs’ attorneys’ fees significantly below Defendants’ attorneys’ fees.

       The Court finds an award of $226,750.76 for attorneys’ fees reasonable.

                                          CONCLUSION

       For the foregoing reasons, the Court grants Plaintiffs’ petition for attorneys’ fees [233]

and motion for judgment on Plaintiffs’ bill of costs [225] in part. The Court awards Plaintiffs

$239,964.00 in attorneys’ fees and costs. Having resolved the issue of attorneys’ fees and costs,

the Court terminates this civil case.




Dated: March 19, 2019                                          ______________________
                                                               SARA L. ELLIS
                                                               United States District Judge




                                                 20
